Exhibit 99.03 Southern Company Significant Factors Impacting EPS Three Months Ended December Year-to-Date December Change Change Consolidated Earnings Per Share– As Reported (See Notes) $ Significant Factors: Traditional Operating Companies Southern Power Parent Company and Other Additional Shares Total–As Reported $ $ Three Months Ended December Year-to-Date December Change Change Consolidated Earnings Per Share– Excluding Items (See Notes) $ Total–As Reported MC Asset Recovery Litigation Settlement - Total–Excluding Items $ $ Notes - For the three months and twelve months ended December 31, 2010 and 2009, dilution does not change basic earnings per share by more than 1 cent and is not material. - The charge related to Southern Company's MC Asset Recovery litigation settlement significantly impacted the presentation of earnings and earnings per share for the twelve months ended December 31, 2009, and significant charges related to the Mirant spin-off are not expected to occur in the future. - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications may be different from final results published in the Form 10-K.
